Citation Nr: 0432966	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  01-02 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation, left (minor) shoulder, status-post 
surgical repair with limitation of motion.

2.  Entitlement to a rating in excess of 30 percent for 
recurrent dislocation, right (major) shoulder.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claims on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's left shoulder (minor) disability is 
manifested by subjective complaints of a grinding pain, 
episodic swelling, feelings of numbness in the hand, and 
recurrent subluxations, that he is able to reduce himself.  
Objective findings of the veteran's left shoulder disability 
include a well-healed surgical scar, positive apprehension 
sign, and positive impingement sign.  Muscle strength is 5/5 
with give away weakness due to pain on examination of the 
rotator cuff.  There were no neurological deficits noted.

3.  The veteran's right shoulder (major) disability is 
manifested by subjective complaints of grinding pain, similar 
to the left, but with more frequent subluxations.  Objective 
findings of the veteran's right shoulder disability include 
mild atrophy of the deltoid muscle.  Like the left shoulder, 
there was positive apprehension sign, and positive 
impingement sign.  Muscle strength is 5/5 with give away 
weakness due to pain on examination of the rotator cuff.  
There were no neurological deficits noted.

4.  There is no objective clinical evidence of swelling or 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion, or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula of either the right or left shoulder.

5.  The veteran is service-connected only for left and right 
shoulder disabilities, rated at 20 percent and 30 percent 
disabling, respectively.  With addition of the bilateral 
factor, his combined rating is 50 percent.

6.  He maintains that he has not worked full-time since 
either 1984 or 1992.  He has experience primarily in the 
communication field as a cable and telephone technician.

7.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 

8.  The weight of evidence suggests that the veteran is 
primarily unemployable because of chronic alcoholism.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for recurrent dislocation, left (minor) shoulder, status-post 
surgical repair with limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 4.71a, 
Plate I, Diagnostic Codes (DCs) 5003, 5010, 5200, 5201, 5202, 
5203 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for recurrent dislocation, right (major) shoulder, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, DCs 5003, 5010, 5200, 5201, 5202, 5203 
(2003).

3.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

The RO has rated the veteran's right and left shoulder 
disabilities under DC 5202 for  impairment of the humerus.  
The Board will also consider DCs 5003-5010, 5200, 5202, and 
5203 for arthritis, ankylosis of the scapulohumeral 
articulation, limitation of motion of the arm, and impairment 
of the clavicle or scapula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (ankylosis of the scapulohumeral 
articulation), favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees warrants a 20 
percent for the minor arm and 30 percent for the major arm.  
With intermediate ankylosis between favorable and unfavorable 
a 30 percent (minor) and 40 percent (major) rating will be 
assigned.  A 40 percent evaluation (minor) and 50 percent 
rating (major arm) would be warranted with unfavorable 
ankylosis and abduction limited to 25 degrees from the side.

Under DC 5201 (limitation of motion), limitation of motion at 
shoulder level, or midway between the side and shoulder level 
warrants a 20 percent for both the major and minor arms.  A 
30 percent evaluation (major) and 20 percent rating (minor) 
is in order with limitation of the arm to 25 degrees from the 
side under this code.

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of both the major and minor arm with 
moderate or with frequent episodes of dislocation and 
guarding of movement only at the shoulder level.  With 
malunion and marked deformity a 20 percent evaluation (minor) 
and 30 percent rating (major) will be assigned.  With 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, a 20 
percent evaluation (minor) or 30 percent rating (major) may 
be warranted.  A 40 percent evaluation (minor) or 50 percent 
rating (major) would be in order for fibrous union of the 
humerus.  A 50 percent evaluation (minor) and 60 percent 
rating (major) is warranted with nonunion (false flail joint) 
of the humerus.  Loss of the head of the humerus (flail 
shoulder) will be assigned a 70 percent rating (minor) and 80 
percent evaluation (major) under DC 5202.

A 20 percent evaluation is warranted under DC 5203 for either 
the major or minor arm, the highest available under this 
code, for dislocation of the clavicle or scapula or nonunion 
of the clavicle or scapula with loose movement.

The veteran contends, in essence, that his bilateral shoulder 
disabilities are worse than currently evaluated.  After a 
review of the evidence, the Board finds no entitlement to a 
higher than the current 20 percent disability rating for his 
left (minor) shoulder disability or a higher than the current 
30 percent rating for the right (major) shoulder.  
Parenthetically, the veteran is reportedly right-handed as 
noted in medical evidence, including a November 2002 
outpatient treatment record.

The Board notes that both the current 20 percent rating 
(minor shoulder) and 30 percent evaluation (major shoulder) 
contemplate favorable ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion at the shoulder 
level (DC 5201), malunion of the humerus with moderate or 
marked deformity, or recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all movement (DC 5202), and dislocation of 
the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement (DC 5203).  Separate ratings for 
these pathologies are prohibited: "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (2003); Esteban 
v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

After a review of the evidence, the Board finds that higher 
ratings are not available under DC 5200 (ankylosis of the 
scapulohumeral articulation) because there is no evidence 
that the veteran has ankylosis of either scapulohumeral 
articulation. Ankylosis is defined as stiffening or fixation 
of a joint.  In the July 2003 VA examination report, range of 
motion was reported as abduction to 120 degrees, forward 
flexion to 160 degrees, and external rotation to 30 degrees, 
bilaterally.  As there is no indication of ankylosis of 
either the right or left scapulohumeral articulation, there 
is no basis for a higher ratings under DC 5200.

Next, a higher rating under DC 5201 requires limitation of 
motion of the arm to 25 degrees from the side.  As reported 
above, the July 2003 VA examination showed abduction to 120 
degrees bilaterally (with normal abduction to 180 degrees - 
essentially with arm straight up above the head).  While the 
veteran asserts that the limitation of motion has worsened, 
there is no indication that his motion is limited to 25 
degrees from the side.  This is consistent with a December 
2002 physical therapy note which reported range of motion as 
left shoulder flexion to 110 degrees and right shoulder 
flexion to 100 degrees (90 degrees of flexion is essentially 
the arm straight out from the body).  Therefore, there is no 
basis for a higher rating under DC 5201 for either the right 
or left shoulders.

Further, a higher rating may be available under DC 5202 for 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), and loss of the head of the humerus (flail 
shoulder).  However, the evidence fails to support a higher 
rating under DC 5202.  Of note, while July 2003 X-rays show 
advanced arthritic changes bilaterally in the glenohumeral 
joints with positive osteophytes and joint space narrowing, 
there was no indication of a fibrous union of the humerus, a 
false flail joint, or a flail shoulder.  This evidence 
suggests to the Board that there is, in fact, no evidence of 
a humeral defect warranting higher disability ratings.  In 
sum, the Board finds no evidence consistent with the criteria 
for higher ratings under DC 5202 for an impairment of the 
humerus.  

Next, a higher than 20 percent rating (for either the minor 
or major shoulder) would not be available under DC 5203 
(impairment of the clavicle or scapula) regardless of the 
severity of the right or left shoulder disability.  
Therefore, the Board finds no basis for a higher rating under 
this diagnostic code.

Turning now to the issue of a total disability rating, the 
veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected shoulder disabilities and that a total disability 
rating for compensation purposes based on individual 
unemployability is warranted.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2003).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In a November 2002 psychosocial history report for addiction 
evaluation, the veteran related that he completed 12 years of 
education and had 18 months of technical training.  There is 
also a suggestion in the claims file that he has had computer 
training.  His most recent employment was odd jobs but he 
also had experience as a cable television and telephone 
technician.  He variously reportedly that he last worked in 
1984 and 1992.  He related that he drank from morning to 
night and had been doing this for ten years.  He denied use 
of other drugs and noted that he stayed drunk all day.  He 
indicated that he had been in jail approximately eight times, 
mainly due to public intoxication and DUI.  He reported that 
he graduated from high school and had approximately three 
years of college courses but had not been able to finish 
school due to his drinking problems.  It appears that he was 
receiving VA and Social Security Administration (SSA) 
benefits.  It was noted in the same report that the veteran 
was unemployed due to his medical problems and drinking.  

The veteran's medical problems include service-connected 
right and left shoulder disabilities, and nonservice-
connected alcohol dependence (chronic and severe), 
depression, dysthymic disorder, seizure disorder, low back 
pain, pancreatic cyst, and optic atrophy of the right optic 
nerve.  In December 2002, the treating physician related that 
the veteran was unable to work due to his drinking, 
arthritis, and severe loss of vision after having a tumor 
removed from his eye (not service-connected).  

However, a VA Physical Medicine and Rehabilitation note dated 
in December 2002 indicates that the veteran was restricted to 
no heavy lifting, pushing, pulling, or impact activities and 
lifting was limited to 20-25 pounds.  Further, the most 
recent VA examiner noted that the veteran should avoid 
occupations that would involve heavy lifting or repetitive 
overhead movements.  

In denying the veteran's claim, the Board notes that he does 
not have a single disability rated at 60 percent.  As noted 
above, his only service-connected disabilities are right and 
left shoulder disabilities, currently evaluated at 30 and 20 
percent disabling, respectively.  Therefore, he fails to meet 
the schedular mandate of a total rating.  Nonetheless, the 
threshold question is whether the veteran's service-connected 
disabilities are sufficient, in and of themselves, to render 
him unable to secure or follow a substantially gainful 
employment.  

To that end, the Board has carefully considered the medical 
evidence and finds that the medical evidence does not show 
that the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  Significantly, based on the evidence outlined 
above, the Board finds that the weight of medical evidence 
shows that veteran's inability to work has been more strongly 
associated with a long history of alcohol use.  A treating 
physician noted that he had counseled the veteran on stopping 
drinking but the veteran indicated that he was not interested 
in stopping.  He was hospitalized in November 1992 with 
severe, chronic alcoholism.  

Further, a reasonable reading of the most recent VA 
examiner's reference to the limitation on the veteran's 
employment indicates that the examiner determined that the 
veteran could work with certain limitations.  This suggests 
that his service-connected shoulder disabilities are not the 
basis of his unemployability.  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected 
disorders, without regard to any nonservice-connected 
disorders or advancing age, make him incapable of performing 
the acts required by employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  He has not presented, nor has the 
Board found, circumstances that place this veteran in a 
different position than other veterans with service-connected 
disabilities rated at 50 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (2003); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The veteran's bilateral shoulder disabilities are not, in the 
Board's determination, so severely disabling as to render him 
or the average person similarly situated unable to secure and 
follow substantially gainful employment, nor does the 
evidence of record reflect that this condition would render 
him individually unable to follow a substantially gainful 
occupation.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Accordingly, entitlement to a total disability 
rating based on individual unemployability is not warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board finds that he is not 
entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

In sum, the Board finds it significant that the focus of the 
veteran's treatment has been related to a long history of 
alcohol abuse and that he has been unemployed due to chronic 
alcoholism.  Based on the evidence of record, the Board can 
only conclude that the primary cause of any unemployability 
is his addiction to alcohol, rather than his service-
connected shoulder disabilities.  As such, the claim must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2001, March 2003, and May 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in July 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the July 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  Therefore, no further action is necessary under the 
mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issues on appeal was obtained in July 2003.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.









	(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to a rating in excess of 20 percent 
for recurrent dislocation, left (minor) shoulder, status-post 
surgical repair with limitation of motion, is denied.

The claim for entitlement to a rating in excess of 30 percent 
for recurrent dislocation, right (major) shoulder, is denied.

The claim for entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



